DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on April 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “printable media” (claim 8), “printer” (claim 8), “photoconductor drum” (claim 9), “printable media” (claim 17), “duplex operation of a printer” (claim 17), and “photoconductor drum” (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation “the lock gear is configured to prevent the annular swing body from rotating in a second direction…..the annular body partially rotates in the second direction”  is not fully understood.  Specifically, it is unclear if the annular body is configured to rotate in the second direction, or held from rotation in the second direction by the lock gear. 
Claim 18 recites “partially rotating the annular swing body in the second direction…preventing the annular swing body from rotating in a second direction” is not fully understood.  First, the limitation “the second direction” (line 16) lacks proper antecedent basis.  Second, the limitation “a second direction (line 19) is unclear if applicant is referring to “the second direction” defined on line 16,  Finally, it is unclear if the annular body is configured to rotate in the second direction or is held from rotation in the second direction by the lock gear.  
The method claims 11-18 do not appear to contain method steps.  A process claim type defines the invention by a series of active method steps (e.g. providing, allowing, disposing) which explain how an apparatus is made. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP 59-29868).
 	Hashimoto teaches a partial reverse clutch assembly, comprising: a frame (Fig. 1) configured to mount an input gear (9) and an output gear (7); a coupling member (23,24) disposed between and coupling the input gear and the output gear, wherein the coupling member comprises a track (25) along a circumferential surface of the coupling member, and wherein the coupling member is configured to be in engagement with an annular swing body (8) along the track of the coupling member; the annular swing body positioned between the input gear and the coupling member, wherein the annular swing body comprises radially inward tabs (27) that are configured to slide along the track of the coupling member, wherein the input gear drives the annular swing body, the coupling member, and the output gear in a first direction using a motorized rotational drive; and a lock gear (13) in engagement with the annular swing body.
	With respect to claim 3, Hashimoto teaches the input gear (9) comprises centrally positioned input tabs (recesses) that are configured to engage with coupler tabs (20) positioned at a bottom section of the coupling member.
	  With respect to claim 4, Hashimoto teaches top cams (24) positioned on the coupling member, wherein during the rotation of the output gear in the second direction, the top cams transfer torque to the output gear.
	  With respect to claim 5, Hashimoto teaches angled surfaces (Fig. 2) of the top cams of the coupling member that are configured to generate a downward reaction force on the coupling member to decouple the coupling member from the output gear.
	   With respect to claim 6, Hashimoto teaches during the rotation of the annular swing body in the second direction (as best understood), an upper section of the track provides continuous free rotation of the annular swing body.  
	With respect to claim 7, Hashimoto teaches the amount of reverse rotation before decoupling of the coupling member is determined via adjusting length of a lower section of the track.  
	With respect to claim 8, Hashimoto teaches the reversal of the motorized rotational drive is configured (capable of) to reverse a printing path of a printable media that is driven by the motorized rotational drive for a duplex operation of a printer.
	The method claims 10 and 12-17 are rejected in the same manner as claims 1, and 3-8, as described above.

Allowable Subject Matter
Claims 2, 9, 11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658